Citation Nr: 1018480	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  03-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for ulcer disease on a 
direct basis and due to exposure to herbicides.  

2.  Entitlement to service connection for a stomach 
disability on a direct basis and due to exposure to 
herbicides.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1967 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

In September 2004, the Board remanded the case for additional 
development.  Also in September 2004, the Board granted a 
motion to advance this case on the docket.  38 U.S.C.A. § 
7107(a); 38 C.F.R. § 20.900(c).

In a decision in January 2006, the Board determined that new 
and material evidence had been presented to reopen the claim 
of service connection for peptic ulcer disease and then 
denied the claim on the merits.  The Board also denied the 
claim of service connection for a stomach disability.  The 
Veteran then appealed that part of the Board's decision, 
denying service connection for peptic ulcer disease on the 
merits and service connection for a stomach disability to the 
United States Court of Appeals for Veterans Claims (Court).  

In an Order, dated in July 2007, the Court granted the Joint 
Motion For Remand filed by the VA Secretary and the Veteran 
and vacated the Board's decision to the extent that it denied 
the Veteran's claims on the merits, and remanded the case to 
the Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Joint Motion. 

In January 2008, the Board remanded the case to the RO for 
additional development.  




REMAND

In the remand of January 2008, the Board directed the RO to 
request inpatient records from military hospitals.  
Consequently, additional service treatment records were 
obtained, showing that the Veteran was treated for a duodenal 
ulcer with hemorrhage, which was identified through an upper 
gastrointestinal (UGI) series.  Given the new evidence, the 
RO afforded the Veteran a VA examination and obtained a VA 
medical opinion.  

On VA examination in December 2009, the diagnoses were 
gastroesophageal reflux disease and a deformity involving the 
fundus of the stomach and the gastroesophageal junction.  The 
examiner concluded that it was less likely than not that the 
current stomach condition was related to the ulcer treated in 
service and that the Veteran's current symptoms could be 
explained by gastroesophageal reflux disease independent of 
the history of a duodenal ulcer.  

In April 2010, the Veteran's representative, citing medical 
literature, argued that the Veteran's current stomach 
problems could be caused by a H. pylori infection, which 
could have begun in Vietnam.  

As the record does not contain sufficient evidence to decide 
the claim on the theories advanced by the Veteran, further 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA 
gastrointestinal examination by a 
physician to determine whether it is at 
least as likely as not that the Veteran's 
current gastrointestinal conditions, 
gastroesophageal reflux disease and a 
deformity involving the fundus of the 
stomach and the gastroesophageal junction 
shown by the UGI series on the VA 
examination in December 2009, were caused 
by a bleeding duodenal ulcer in 1969 in 
service. 

The VA examiner is asked to consider the 
following significant facts: 

The Veteran was hospitalization in 
1969 in service for a bleeding 
duodenal ulcer, which was preceded 
by a history of alcohol use, and the 
ulcer was confirmed by a UGI series 
and treatment included blood 
transfusions; and there was a normal 
clinical evaluation on the 
separation physical examination.

After service, on VA examination in 
June 1996 history included 
recurrence of upper epigastric 
discomfort without bleeding in 1974.  
VA records show that in 2000 
gastroesophageal reflux disease was 
first documented.

On VA examination in December 2009, 
except for gastroesophageal reflux 
and a deformity involving the fundus 
of the stomach and the 
gastroesophageal junction, an UGI 
series showed a normal stomach and 
duodenum. 


In formulating the opinion, considering 
accepted medical principles and the 
current medical literature, the VA 
examiner is asked to comment on whether 
the Veteran's current stomach problems, 
gastroesophageal reflux and a deformity 
along the gastroesophageal junction, are 
caused by an H. pylori infection. 

The VA examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims folder should be made 
available to the examiner for review. 


2.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

